COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  THE STATE OF TEXAS,                                             No. 08-18-00002-CR
                                                  §
  Appellant,                                                         Appeal from the
                                                  §
  v.                                                               171st District Court
                                                  §
  ABRAHAM CONTRERAS,                                            of El Paso County, Texas
                                                  §
  Appellee.                                                        (TC# 20160D06093)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was reversible error

in the judgment. We therefore reverse the granting of a new trial and render judgment denying the

motion for new trial, in accordance with the opinion of this Court. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2019.


                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.